The opinion of the court was delivered, May 15th 1866, by
Woodward, C. J.
The act for the commutation of the tonnage tax, passed. 7th March 1861, first came up, for judicial construction in the case of Shipper and Detwiler v. The Pennsylvania Railroad Co., before me at Nisi Prius, and I filed an opinion •which I am sorry the reporter' thought proper to suppress in his subsequent report of the affirmance of the judgment in 11 Wright 338. “ Local freights,” an expression on which the construction of the act depended, were defined to “ include the productions of Pennsylvania mines and manufactories wherever situated — all those things which the preamble to the act denominates domestic products.” And it was said the expression “ stood contrasted in-the legislative mind with products db extra — those which should be brought to market over the road from beyond our borders, whether from foreign countries or from sister states.” When this opinion came up for review, this definition of local freights was extended to embrace “articles transported in the prosecution of our own internal trade, as contrasted with those brought from abroad into the state or carried through by a continuous transit.” See opinion of Strong, J., 11 Wright 344.
The grain and flour, which were the freight in question in that case, were brought from Wheeling to Pittsburgh and there shipped upon the railroad to Philadelphia.
The next case that came up under the commutation law was Canfield’s, decided at Harrisburg in May 1864, in an opinion by Strong, J., not yet reported. The plaintiff was a dealer in grain and produce at Pittsburgh, where he resided, that being his ordinary and regular market. His purchases were made in Western Pennsylvania, Ohio and elsewhere, and the goods were shipped to him at Pittsburgh. In January 1863 he bought wheat at' Cincinnati, and had it shipped by river to him at Pittsburgh. When it arrived, he put it in store for sale; subsequently he shipped a portion by railroad to Philadelphia, that city offering for the time a better market.
This shipment to Philadelphia was held to be of local freight within the meaning of the Commutation Act, and entitled to the benefit of the reduced rates. This was an instance of domestic trade in extra-territorial products, and was put upon the same ground as trade in domestic products.
The case now presented is that of millers in Philadelphia buying grain west of Pennsylvania not the product of the soil of the state, and shipping it to Pittsburgh and thence by the railroad to Philadelphia at the rate of 55 "cents per hundred pounds from Pittsburgh to Philadelphia, the rate for local freight of grain between these points being 36 cents per hundred pounds. It is this excess over local freight that is sought to be recovered back. The question is, whether the plaintiffs’ grain was “ local freight” within the meaning 'of the Commutation Act. *253It clearly was not if the definitions of local freight in the two cases cited above are to be followed. It was neither a domestic product nor was it sent from Pittsburgh to Philadelphia in the exercise of a domestic trade, but was imported for manufacturing an article of trade. If such an article coming from abroad for such a purpose can be regarded as local freight, then everything which a citizen may import would be local freight, whether teas from China or hides from Brazil, and the distinction which the statute creates would be obliterated.
The statute was not perhaps wise in conception, as it certainly was very obscure in expression, but we have tried to extract its meaning and to administer it in the several cases according to the legislative intent. It does not present the question, either in form or principle, that was litigated in Sandford v. The Catawissa Railroad Co., 12 Harris 378, for the distinction complained of here is not created by corporate action, so much as by legislative power. And, although the distinction between this case and Can-field’s is nice, yet it is as appreciable as the distinction between a merchant and a manufacturer. We think we are guilty of no inconsistency in affirming this decree after what we decided in that case.
The decree is affirmed.